DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/20/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language – specifically of the term “a thermal cracking coating technology.”  It is unknown what steps are required to be considered “a thermal cracking coating technology.”  For purposes of compact prosecution, the language will be interpreted to be met by any thermally controlled processes that coats an object.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language – specifically of the term “by nozzle printing technology.”  It is unknown what steps are required to be considered “nozzle printing technology.”  For purposes of compact prosecution, the language will be interpreted to be met by any process that coats an object that could theoretically use a nozzle.

Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US Patent No. 6,717,052) (“Wang”).
Regarding Claim 1, Wang teaches a packaging structure for organic light-emitting diode (OLED) display, comprising: a glass substrate (Figure 7A, item 42), a cover glass (Figure 7A, item 48), a dam sealant (Figure 7A, item 46II, column 3, line 63-column 4, line 14), a filling material (Figure 7A, item 46I, column 3, line 63-column 4, line 14), and a water-blocking film (Figure 7A, item 72, column 5, lines 59-60); the glass substrate and the cover glass being bonded together by the dam sealant coated on peripheral edges of opposite surfaces of the glass substrate and the cover glass (see Figure 7A), the filling material (see Figure 7A, note location of 46I) being filled between the glass substrate and the cover glass on inner side of the dam sealant, and the water-blocking film covering outer surface of the dam sealant (see Figure 7A, note location of 72 relative to item 46II).
Regarding Claim 2, Wang further teaches the water-blocking film also extends to cover the peripheral edges of the opposite surfaces of the glass substrate and the cover glass and sides of the glass substrate and the cover glass (see Figure 7A, note the location of 72 and how it wraps around edges of 42 and 48).
Regarding Claim 10, Wang further teaches the dam sealant is a UV light curing type material or a thermal curing type material (column 3, line 63-column 4, line 14).
Claim Rejections - 35 USC § 103







In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3- 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to Claim 1 above, and further in view of Yang (US Patent Application Publication No. 2006/0082299) (“Yang”).
Regarding Claim 3, Wang teaches Claim 1 as indicated above. While Wang teaches a water blocking film, Wang does not specifically teach the water-blocking film is a film of aluminum oxide or a film of parylene.  However, Yang teaches using parylene as a water blocking film to seal an OLED package (see Figure 2, item 270 and ¶0035).  It would have been obvious to a person having ordinary skill in the art at the time of effective filing to use parylene as taught in Yang as the water blocking film of Wang, since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP § 2144.07. 
Regarding Claims 4 and 5, the Examiner notes the additional details apply only to the aluminum oxide film which has not been established to be the “water-blocking film” as the Examiner has supplied a reference which teaches the alternative provided in the parent claim. Thus, the combination of Wang and Yang is considered to teach the subject matter of Claims 4 and 5.
Regarding Claim 6 in so far as definite and as provisionally interpreted by the Examiner, Yang further teaches the Parylene film is a film prepared by a thermal cracking coating technology (¶0037 – note the chamber temperature is specifically controlled, thus the procedure of Yang is considere “a thermal cracking coating technology”).
Regarding Claim 7, Wang as modified does not specifically teach the parylene film has a thickness ranging from 100nm to 1000nm, however absent a showing of criticality with respect to thickness (a result effective variable as identified in Yang ¶0038), it would have been obvious to a person of ordinary skill in the art at the time of effective filing to adjust the thickness through routine experimentation in order to achieve controlled thickness, water prevention, and transparency of the film.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 8, Yang further teaches the surface of the water-blocking film is disposed with a UV light curing adhesive (¶0041).
Regarding Claim 9 in so far as definite and as provisionally interpreted by the Examiner, Yang further teaches the UV light curing adhesive is sprayed on the surface of the water-blocking film by nozzle printing technology (¶0041).
Conclusion












The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Han (US Patent Application Publication No. 2014/0319998)
Tremel et al. (US Patent Application Publication No. 2006/0284556)
Koo et al. (US Patent Application Publication No. 2012/0261713)
Zeng et al. (US Patent No. 9,559,331)
Yu (US Patent No. 10,153,328)
Liu (US Patent Application Publication No. 2016/0248016)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534.  The examiner can normally be reached on M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891